DETAILED ACTION
The communication received on 02/18/2021 is acknowledged by the Examiner.  Claims 1-15 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harpreet Singh; et al.  US 2014/0352904 A1.
Regarding claim 1, Singh discloses:  A shoe press belt for use in a papermaking machine (Para [0006] discloses “shoe press belts for papermaking.”), comprising at least one resin layer comprising polyurethane resin (Abstract, para [0006-0007], [0056], and claims.), wherein: the polyurethane resin comprises as a component a polycarbonate diol (Para [0004-0007], [0009-0014]. Para [0004] discloses "The urethane prepolymer (A) has at least one terminal isocyanate group and is obtained by reacting at least a polyisocyanate compound (a) with at least a polycarbonate diol compound (b) having a number average molecular weight of at least 1500 g/mol.” Also, para [0010-0011] and Table 1, example 5.).
The only difference between the claimed invention and Singh is lack of the exact disclosure of comprising one or more unit(s) A expressed by the following formula (1):  
    PNG
    media_image1.png
    53
    265
    media_image1.png
    Greyscale
 wherein: R1 is a branched alkylene group having 3 or more and 20 or less of carbon atoms as recited in the claim limitation.   However, since the claimed formula is a general structure a polycarbonate diol, then Singh discloses para [0037] discloses “The one or more alkane diols may be selected from the group comprising: aliphatic diols having 2 to 50 carbon atoms in the chain (branched or unbranched), for example, 1,3-propanediol.”  

Regarding claim 2, Singh discloses all of the limitations of its base claim 1.  Singh further discloses:  wherein: R1 is selected from the group consisting of 3-methylpentylene group, 2,2- dimethylpropylene group, 2-methyloctylene group, 2-butyl-2-ethylpropylene group and 2,2,4-trimethyl-1,6-hexylene group (Para [0038] discloses “trimethylene carbonate” or para [0042] discloses “trimethylamine” or para [0050] discloses “trimethylene-bis(4-aminobenzoate)” or claim 11.).  

Regarding claim 3, Singh discloses all of the limitations of its base claim 1.  Singh further discloses:  wherein: the polycarbonate diol further comprises one or more unit(s) B expressed by the following formula (2): 


    PNG
    media_image2.png
    56
    277
    media_image2.png
    Greyscale
 wherein: R2 is a linear alkylene group having 1 or more and 20 or less of (a) carbon atom(s) (Para [0037] discloses “The one or more alkane diols may be selected from the group comprising: aliphatic diols having 2 to 50 carbon atoms in the chain (branched or unbranched), for example, 1,3-propanediol.”  


Regarding claim 4, Singh discloses all of the limitations of its base claim 3.  Singh further discloses:  wherein R2 is selected from the group consisting of n-butylene group, n-hexylene group, n-nonylene group, n-decylene group, n-undecylene group and n-dodecylene group (Para [0037-0038], for example, 1,2-butylene carbonate in para [0038].).  

Regarding claim 5, Singh discloses all of the limitations of its base claim 1.  Singh further discloses:  wherein the polyurethane resin is obtained by reacting an urethane prepolymer having an isocyanate group and comprising as (a) component(s) one or more of the polycarbonate diols with a curing agent having an active hydrogen group (Para [0004] discloses "The urethane prepolymer (A) has at least one terminal isocyanate group and is obtained by reacting at least a polyisocyanate compound (a) with at least a polycarbonate diol compound (b) having a number average molecular weight of at least 1500 g/mol. The curing agent (B) includes at least an amine compound.”  Para [0015] and [0050] discloses the use of 4,4'-methylene bis.   Also, para [0010-0011] and Table 1, example 5.).  

Regarding claim 6, Singh discloses all of the limitations of its base claim 5.  Singh further discloses:  wherein the urethane prepolymer is obtained by reacting a polyisocyanate compound comprising one or more selected from p-phenylene-diisocyanate, 4,4'-methylene bis(phenyl isocyanate), 1,4-bis(isocyanate methyl)cyclohexane, 2,4-tolylene-diisocyanate and 2,6-tolylene-diisocyanate with a polyol compound comprising one or more of the polycarbonate diols (Para [0011] discloses “The urethane prepolymer (A) is obtained by reacting the at least a polyisocyanate compound (a) with the at least a polycarbonate diol compound, for example, toluene diisocyanate in Table 1. ”).   

Regarding claim 7, Singh discloses all of the limitations of its base claim 6.  Singh further discloses: wherein the polyol compound further comprises polytetramethylene ether glycol and/or polyhexamethylene carbonate diol (Para [0048] discloses “In certain embodiments, the other polyol is a polytetramethylene ether glycol (PTMEG)).  

Regarding claim 8, Singh discloses all of the limitations of its base claim 5.  Singh further discloses:  wherein the curing agent comprises one or more of the polycarbonate diols (All over the disclosure, for example, Table 1, claim 18, and para [0011-0014].).  

Regarding claim 9, Singh discloses all of the limitations of its base claim 1.  Singh further discloses: wherein the polyurethane resin is obtained by reacting an urethane prepolymer having an isocyanate group with a curing agent having an active hydrogen group and comprising one or more of the polycarbonate diols (Para [0002, 0004-0007], for example, para [0054] discloses “For preparing the desired polyurethane elastomer, any urethane curing technique known in the art may be utilized.” Or para [0056] discloses “The polyurethane impregnates the fabric base to a certain depth, such that the fabric base and the polyurethane layer are integral with each other.” Para [0002] discloses “The polyurethane elastomers are often the product of a reaction between a polyurethane prepolymer and a curing agent.” Also, para [0050-0054].).  

Regarding claim 10, Singh discloses all of the limitations of its base claim 9.  Singh further discloses: wherein the curing agent further comprises an alkylene glycol compound, dimethylthiotoluene diamine and/or diethyltoluene diamine (Para [0002] discloses “The curing agent is often either a diamine or a short chain diol.” and similarly, para [0015].).  

Regarding claim 11, Singh discloses all of the limitations of its base claim 9.  Singh further discloses: wherein the curing agent comprises 1,4-butanediol, dimethylthiotoluene diamine and/or diethyltoluene diamine (Para [0037] discloses “1,4-butanediol” and para [0050].).  

Regarding claim 12, Singh discloses all of the limitations of its base claim 9.  Singh further discloses: wherein the urethane prepolymer is obtained by reacting a polyisocyanate compound with a polyol compound comprising a polyether polyol compound and/or linear aliphatic polycarbonate diol (Para [0031].).   

Regarding claim 15, Singh discloses:  A method for producing a shoe press belt for use in a papermaking machine (Para [0006] discloses “shoe press belts for papermaking.”), the method comprising a step of forming a resin layer comprising a polyurethane resin by curing a polyurethane ingredient (Abstract, para [0006-0007], [0056], and claims.), wherein the polyurethane ingredient comprises as a component a polycarbonate diol (Para [0004-0007], [0009-0014]. Para [0004] discloses "The urethane prepolymer (A) has at least one terminal isocyanate group and is obtained by reacting at least a polyisocyanate compound (a) with at least a polycarbonate diol compound (b) having a number average molecular weight of at least 1500 g/mol.” Also, para [0010-0011] and Table 1, example 5.).
The only difference between the claimed invention and Singh is lack of the exact disclosure of comprising one or more unit(s) A expressed by the following formula (1): 
    PNG
    media_image3.png
    53
    265
    media_image3.png
    Greyscale
 wherein: R1 is a branched alkylene group having 3 or more and 20 or less of carbon atoms as recited in the claim limitation (The same explanation noted in claim 1 equally applies herein as well and does not repeat again to avoid redundancy.).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harpreet Singh; et al.  US 2014/0352904 A1 in view of Chie Umehara et al., USP 10,196,777.

Regarding claim 13, Singh discloses all of the limitations of its base claim 1.  However, Singh does not expressly disclose:  having as the resin layer a first layer which constitutes an outer circumferential surface of the shoe press belt, wherein the first layer comprises the polyurethane resin. 
In the same field of art, previous Applicant US patent issued to Umehara Is substantially similar to the claimed invention and directed to a shoe press belt for use in a papermaking machine and a method of manufacturing wherein a reinforcing base material is embedded in resin and the resin constitutes an outer circumferential layer contacting the felt and an inner circumferential layer contacting the shoe. The shoe press belt runs repeatedly between the roll and the shoe onto which pressure is applied.  With that said, Umehara discloses:  having as the resin layer a first layer which constitutes an outer circumferential surface of the shoe press belt, wherein the first layer comprises the polyurethane resin (All Figures, particularly, Figs. 5-10, claim 1 and Col. 2, lines 44-55 and lines 64-65.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Singh by incorporating an outer circumferential surface formed with a surface-treated layer as taught by Umehara so as to effectively squeeze moisture from the wet paper web.  Similarly, one of ordinary skill in the art, upon reading the Umehara disclosure, would also have been motivated to apply its teaching of making a shoe press belt with excellent mechanical properties and particularly, excellent wear resistance during operation.   

Regarding claim 14, Singh discloses all of the limitations of its base claim 1.  However, Singh does not expressly disclose:  having as the resin layer a second layer which constitutes an inner circumferential surface of the shoe press belt, wherein the second layer comprises the polyurethane resin.   
In the same field of art, Umehara discloses:  having as the resin layer a second layer which constitutes an inner circumferential surface of the shoe press belt, wherein the second layer comprises the polyurethane resin (All Figures, particularly, Figs. 5-10, claim 1 and Col. 2, lines 44-55 and lines 64-65. ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yuya TAKAMORI et al. (US 20160355978 A1) is directed to a shoe press belt with excellent mechanical properties, in particular a shoe press belt with excellent crack resistance and excellent resistance to land edge deficiency.
Atsuo Watanabe et al. (US 20060191658 A1) is directed to an improvement of polyurethane in a papermaking belt formed by integrating a reinforcing substrate and a thermosetting polyurethane layer with each other. It also relates to an improvement in a method of manufacturing a papermaking belt formed by integrating a reinforcing substrate and a thermosetting polyurethane layer with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748